DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-12 and 18-23, drawn to a system for performing secondary operations during data communications over a shared medium, the system comprising: a memory; an antenna; a transceiver; a hardware processor configured to: transmit data over a primary channel; interrupt transmission of data over the primary channel in response to a trigger event; and perform a secondary operation over the primary channel in response to the trigger event; determine a secondary channel based on the performance of the secondary operation; and shift transmission of data to the secondary channel when there is interference in the primary channel, classified in H04W 16/14.
II.	Claims 13-17 drawn to a system for performing secondary operations during data communications over a shared medium, the system comprising: a first networking device configured to transmit a signal over a primary channel in accordance with a media access control ("MAC") protocol, wherein the signal comprises a transmission request to a second networking device; a second networking device configured to receive the transmission request from the first networking device over the primary channel; a third networking device configured to: receive the transmission request from the first networking device over the primary channel; operate in a non-transmitting state in the primary channel in response to receiving the transmission request from first networking device; and perform a secondary , classified in H04W 92/04.
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention I has separate utility such as requiring to transmit data over a primary channel; interrupt transmission of data over the primary channel in response to a trigger event; and shift transmission of data to the secondary channel when there is interference in the primary channel.  The subcombination has separate utility such as requiring the system comprising:  a first networking device configured to transmit a signal over a primary channel; a second networking device configured to receive the transmission request from the first networking device over the primary channel; a third networking device configured to: receive the transmission request from the first networking device over the primary channel.  The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

A telephone call was made to Harnik Shukla on 12/02/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Application is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143)
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  12/03/2021